      Case 3:19-cv-01989-W-NLS Document 17 Filed 05/12/20 PageID.44 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES R. SHEPHERD,                                    Case No.: 19-CV-1989 W (NLS)
12                                        Plaintiff,
                                                           ORDER GRANTING JOINT
13   v.                                                    MOTION TO DISMISS WITH
                                                           PREJUDICE [DOC. 16]
14   U.S. DEPARTMENT OF EDUCATION,
     et al.,
15
16                                     Defendants.
17
18            Pending before the Court is a joint motion to dismiss this case with prejudice.
19   Good cause appearing, the Court GRANTS the joint motion [Doc. 16] and ORDERS the
20   case DISMISSED WITH PREJUDICE. The parties shall each bear their own fees and
21   costs.

22
              IT IS SO ORDERED.
23
24
     Dated: May 12, 2020
25
26
27
28

                                                       1
                                                                                  19-CV-1989 W (NLS)
     Case 3:19-cv-01989-W-NLS Document 17 Filed 05/12/20 PageID.45 Page 2 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                                                                      19-CV-1989 W (NLS)
